



EXECUTION VERSION

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT
This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of August 11,
2017 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), amends and restates in its entirety that
certain Amended and Restated Intercreditor Agreement, dated as of November 5,
2012 (as amended, supplemented or otherwise modified as of the date hereof, the
“Prior Agreement”) and is entered into by and among SunTrust Bank (“SunTrust”),
in its capacity as administrative agent (collectively with its successors and
assigns, the “Agent”) for the “Lenders” under the Bank Credit Agreement (as
defined below) (such Lenders, collectively with their respective successors and
assigns, the “Banks”) and the holders of the Notes (as defined below) listed on
Annex II attached hereto (collectively with their respective successors and
assigns, the “Noteholders”) (the Banks, the relevant Affiliates of the Banks (in
respect of Banking Services Obligations and Rate Management Obligations), the
Noteholders and the Agent, together with their respective successors and
assigns, are herein sometimes collectively called the “Secured Parties” and
individually called a “Secured Party”), and SunTrust, in its capacity as
contractual representative for the Secured Parties hereunder (the “Collateral
Agent”). Capitalized terms used herein but not defined herein shall have the
meanings set forth in the “Bank Credit Agreement” (as defined below) as in
effect on the date hereof.
RECITALS:
WHEREAS, Encore Capital Group, Inc. (herein called the “Borrower”), the Banks
party thereto, and the Agent entered into that certain Third Amended and
Restated Credit Agreement, dated as of December 20, 2016 (as used herein, the
term “Bank Credit Agreement” means the foregoing Credit Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time);
WHEREAS, the Noteholders listed on Annex II attached hereto are the holders of
(i) the 7.75% Senior Secured Notes, due 2017 in the aggregate original principal
amount of $50,000,000 (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “2010 Notes”), (ii)
the 7.375% Senior Secured Notes, due 2018 in the aggregate original principal
amount of $25,000,000 (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “2011 Notes”), and
(iii) the 5.625% Senior Secured Notes, due 2024 in the aggregate original
principal amount of $325,000,000 (collectively, as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “2017 Notes”
and, together with the 2010 Notes and the 2011 Notes, the “Notes”), issued
pursuant to a Third Amended and Restated Senior Secured Note Purchase Agreement,
dated as of the date hereof, between the Borrower, on the one hand, and the
Noteholders listed on Annex II attached hereto, on the other hand (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Note Agreement”);
WHEREAS, pursuant to the terms of the Collateral Documents, each of the Borrower
and the entities set forth on Annex III hereto (such entities together with all
other parties which guaranty any Secured Obligations from time to time,
collectively, the “Guarantors”) that have guaranteed the repayment of all
amounts due and payable under the Secured Creditor Documents, may from time to
time grant a security interest in certain of its assets to the Collateral Agent;




CH1 5423909v.7
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




WHEREAS, the Secured Parties desire to agree to the relative priority of the
application of payments received pursuant to the terms of the Collateral
Documents and all Guaranties and certain other payments with respect to the
Secured Obligations (as defined below), and certain other rights and interests;
and
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Secured Parties and the Collateral Agent hereby agree as
follows:
1.    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings, in addition to the terms defined in the Recitals:
“Actionable Default” means, under the Bank Credit Agreement or the Note
Agreement, (a) a Default shall have occurred thereunder as a result of (i) the
nonpayment of amounts owing thereunder or under any note issued thereunder when
due (if there is no cure or grace period provided thereunder) or after
expiration of any applicable cure or grace period provided thereunder, (ii)
noncompliance with Sections 5.3, 6.1, 6.2, 6.3, 6.4, 7.1, 7.2, 7.3, 7.4, 7.5 or
7.6 of the Bank Credit Agreement or Sections 9.2, 10.1, 10.2, 10.3, 10.4, 10.5,
10.6, 10.12 or 10.13 of the Note Agreement, (iii) the bankruptcy or insolvency
of the Borrower or any of its Restricted Subsidiaries, including, without
limitation, the Guarantors or (iv) the occurrence of a Change of Control under
the Bank Credit Agreement or the occurrence of a “Change of Control” under the
Note Agreement, (b) a notice shall have been delivered to the Borrower by the
Agent under the Bank Credit Agreement or a Noteholder under the Note Agreement
indicating that an Event of Default (as defined therein) has occurred and is
continuing and the Secured Obligations due under any such Secured Creditor
Document are immediately due and payable, to the extent provided for in the
applicable Secured Creditor Document, (c) a default shall have occurred under
any Collateral Document or Guaranty (defined below) and the Agent, the
Collateral Agent, or a Secured Party, as applicable, shall have caused the
amounts owing or secured thereunder to become immediately due and payable, to
the extent provided for in the applicable Collateral Document or Guaranty or (d)
any other Default that is caused by any Rate Management Transaction (as defined
in the Bank Credit Agreement) with a Secured Party being terminated by such
Secured Party prior to the stated termination date of such Rate Management
Transaction, and the Borrower or any Guarantor is required to make a payment to
such Secured Party as a result of such termination.
“Collateral” means all property of the Borrower or any Guarantor in which the
Collateral Agent shall have been granted a security interest or lien under any
of the Collateral Documents.
“Collateral Account” means the collateral account established and maintained by
the Collateral Agent pursuant to Section 8 hereof.
“Collateral Agent’s Expenses” means all of the fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable fees and
disbursements of its counsel) (i) arising in connection with the preparation,
execution, delivery, modification, restatement, amendment or termination of this
Agreement and each Collateral Document, if not previously reimbursed, or the
enforcement (whether in the context of a civil action, adversarial proceeding,
workout or otherwise) of any of the provisions hereof or thereof, or (ii)
incurred or required to be advanced in connection with the sale or other
disposition or the custody, preservation or protection of the Collateral
pursuant to any Collateral Document and the exercise or enforcement of the
Collateral Agent’s rights under this Agreement and in and to the Collateral.
“Collateral Documents” means any and all security agreements, pledge agreements,
mortgages, deeds of trust, financing statements, and other similar instruments
executed by the Borrower or any Guarantor in favor of the Collateral Agent from
time to time pursuant hereto, in each case as such


2
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




agreements, documents and instruments may be amended, modified, supplemented
and/or restated, and together in each case with any other agreements,
instruments and documents incidental thereto.
“Default” means (a) any “Event of Default” (as defined in the Bank Credit
Agreement) or (b) any “Event of Default” (as defined in the Note Agreement).
“Distribution Date” means the second business day in each calendar week,
commencing with the first such business day following receipt by the Collateral
Agent of a Notice of Actionable Default.
“Guaranty” means any guaranty entered into in favor of the Agent, the Collateral
Agent, and/or any other Secured Party guaranteeing the repayment of the Secured
Obligations due and payable under a Secured Creditor Document.
“L/C Interests” means, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit and such Bank’s direct obligations or risk participations with
respect to undrawn amounts of all outstanding Letters of Credit, provided that
the undrawn amounts of outstanding Letters of Credit shall be considered to have
been reduced to the extent of any amount on deposit with the Agent or any other
Secured Party at any time as provided in Section 9(b) hereof or Sections
2.12(c), 2.22(g), 2.23(a)(ii) or (v), 2.25(e), 2.28 or 8.2(a) or any other
provision of the Bank Credit Agreement to the extent that such Bank Credit
Agreement provisions provide for the Cash Collateralization (as defined in the
Bank Credit Agreement as of the date hereof) of unpaid reimbursement obligations
with respect to Letters of Credit.
“Notice of Actionable Default” means a written notice to the Collateral Agent
from any Secured Party or Secured Parties stating that it is a “Notice of
Actionable Default” hereunder and certifying that an Actionable Default has
occurred and is continuing. A Notice of Actionable Default may be included in a
written direction to the Collateral Agent from the Requisite Secured Parties
pursuant to Section 5 hereof.
“Notice of Default” means a written notice to the Collateral Agent from any
Secured Party or Secured Parties stating that it is a “Notice of Default”
hereunder and certifying that a Default has occurred and is continuing.
“Principal Exposure” means, with respect to any Secured Party at any time (i) if
such Secured Party is a Bank under the Bank Credit Agreement, the aggregate
amount of such Secured Party’s Commitment under the Bank Credit Agreement, or,
if the Banks shall then have terminated the Commitments under the Bank Credit
Agreement, the sum of (x) the outstanding principal amount of such Secured
Party’s Loans thereunder and (y) the outstanding face and/or principal amount of
such Secured Party’s L/C Interests thereunder at such time and (ii) if such
Secured Party is a Noteholder, the outstanding principal amount of such Secured
Party’s Notes at such time.
“Pro Rata Share” means, with respect to any Secured Party at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Secured Party’s Principal Exposure at such time, and the denominator of
which is the aggregate amount of the Principal Exposure of all of the Secured
Parties at such time.
“Requisite Secured Parties” means, at any time, (i) Banks under the Bank Credit
Agreement whose Pro Rata Shares exceed fifty percent of the aggregate Pro Rata
Shares of the Banks under the Bank Credit Agreement (provided that the Pro Rata
Share of any Defaulting Lender shall not be included in the foregoing
calculation) and (ii) Noteholders whose Pro Rata Shares exceed fifty percent of
the aggregate Pro Rata Shares of the Noteholders.


3
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




“Secured Creditor Documents” means the Bank Credit Agreement, the Note Agreement
and the Notes.
“Secured Obligations” means all of the monetary obligations owed by the Borrower
or any Guarantor to the Secured Parties or the Agent under the Bank Credit
Agreement, the Note Agreement, the Notes, any other Secured Creditor Document,
the Guaranties, the Collateral Documents, and related agreements, documents, and
instruments, including, without limitation, (1) the “Obligations” (as defined in
the Bank Credit Agreement), (2) the outstanding principal amount of, accrued and
unpaid interest on, and any unpaid Make-Whole Amount (as defined in the Note
Agreement) or other breakage or prepayment indemnification due with respect to,
the Loans and the Notes, (3) any unpaid reimbursement obligations with respect
to any Letters of Credit, (4) any undrawn amounts of any outstanding Letters of
Credit and (5) any other unpaid amounts (including amounts in respect of Banking
Services Obligations (as defined in the Bank Credit Agreement), Rate Management
Obligations (as defined in the Bank Credit Agreement), fees, expenses,
indemnification and reimbursement) due from the Borrower or any Guarantor under
any of the Note Agreement, the Notes, the Bank Credit Agreement, any other
Secured Creditor Document, the Guaranties or the Collateral Documents; provided
that (x) the undrawn amounts of any outstanding Letters of Credit shall be
considered to have been reduced to the extent of any amount on deposit with the
Agent or any other Secured Party at any time as provided in Section 9(b) hereof
or Sections 2.12(c), 2.22(g), 2.23(a)(ii) or (v), 2.25(e), 2.28 or 8.2(a) or any
other provision of the Bank Credit Agreement and (y) Banking Services
Obligations and Rate Management Obligations (or any similar terms defined in the
Bank Credit Agreement) shall only constitute Secured Obligations under this
Agreement and the Collateral Documents to the extent that the holders of such
Banking Services Obligations or Rate Management Obligations (or such similar
terms), as the case may be, have agreed to be bound by the provisions of this
Agreement.
2.    Appointment; Nature of Relationship. Subject to the terms and conditions
contained in this Agreement, the Agent (on behalf of the Banks) and the
Noteholders hereby designate and appoint SunTrust as their Collateral Agent
under this Agreement and the Collateral Documents, and each of them hereby
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and the Collateral Documents and to exercise such
powers as are set forth herein or therein, together with such other powers as
are incidental thereto. The Collateral Agent agrees to act as such on the
express terms and conditions contained in this Agreement. Notwithstanding the
use of the defined term “Collateral Agent,” it is expressly understood and
agreed that the Collateral Agent shall not have any fiduciary responsibilities
to any Secured Party by reason of this Agreement and that the Collateral Agent
is merely acting as the representative of the Secured Parties with only those
duties as are expressly set forth in this Agreement and the Collateral
Documents. In its capacity as the Secured Parties’ contractual representative,
the Collateral Agent (i) does not assume any fiduciary duties to any of the
Secured Parties and (ii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the Collateral Documents. The Agent (on behalf of the Banks) and the Noteholders
agree to assert no claim against the Collateral Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each of them hereby waives.
3.    Powers and Duties. Subject to the provisions of Section 6 hereof, the
Collateral Agent shall have and may exercise such powers under the Collateral
Documents as are specifically delegated to the Collateral Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. The Collateral Agent shall have no implied duties to the Secured
Parties, or any obligation to the Secured Parties to take any action hereunder
or under any of the Collateral Documents, except any action specifically
required by this Agreement or any of the Collateral Documents to be taken by the
Collateral Agent or directed by the Requisite Secured Parties in accordance with
the terms hereof. The Collateral Agent


4
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




shall not take any action which is in conflict with any provisions of applicable
law or of this Agreement or any Collateral Document.
4.    Authorization to Execute Collateral Documents. If the Collateral Agent
receives written notice from either the Agent or a Noteholder at any time or
from time to time hereunder that Collateral Documents are required pursuant to
the Bank Credit Agreement or the Note Agreement in connection with the grant of
a security interest in and lien against the assets of the Borrower and/or a
Guarantor, the Collateral Agent is authorized to and shall execute and deliver
such Collateral Documents as the Agent or such Noteholder shall direct requiring
execution and delivery by it and is authorized to and shall accept delivery from
the Borrower of such Collateral Documents as the Agent or the Noteholder shall
direct which do not require execution by the Collateral Agent, provided,
however, that the Collateral Agent shall not execute a Collateral Document
providing for a lien on real property without the approval of the Requisite
Secured Parties.
5.    Direction by Requisite Secured Parties. Except as otherwise provided in
this Section 5, the Collateral Agent shall take any action with respect to the
Collateral and the Collateral Documents directed in writing by the Requisite
Secured Parties. Notwithstanding the foregoing, the Collateral Agent shall not
be obligated to take any such action (i) which is in conflict with any
provisions of applicable law or of this Agreement or any Collateral Document or
(ii) with respect to which the Collateral Agent, in its opinion, shall not have
been provided adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it as a result of compliance with such
direction. Under no circumstances shall the Collateral Agent be liable for
following the written direction of the Requisite Secured Parties. In each
instance in which the Requisite Secured Parties deliver a written direction to
the Collateral Agent pursuant hereto, the Collateral Agent shall promptly send a
copy of such written direction to each Secured Party that is not included in
such Requisite Secured Parties.
6.    Notice of Actionable Default. Any Secured Party or Secured Parties may
give the Collateral Agent a Notice of Default or a Notice of Actionable Default
in the manner provided in Section 31 hereof and shall give a copy of such Notice
of Default or Notice of Actionable Default to each of the other Secured Parties.
If and only if the Collateral Agent shall have received a Notice of Actionable
Default, the Collateral Agent shall, if and only if directed in writing by the
Requisite Secured Parties, exercise the rights and remedies provided in this
Agreement and in any of the Collateral Documents.
7.    Remedies. Each of the Secured Parties hereby irrevocably agrees that the
Collateral Agent shall be authorized, after the occurrence and during the
continuance of an Actionable Default and at the direction of the Requisite
Secured Parties or incidental to any such direction, for the purpose of carrying
out the terms of this Agreement and any of the Collateral Documents, to take any
and all appropriate action and to execute any and all documents and instruments
that may be necessary or desirable to accomplish the purposes hereof and
thereof, including, without limiting the generality of the foregoing, to the
extent permitted by applicable law, to do the following:
(i)    to ask for, demand, sue for, collect, receive and give acquittance for
any and all moneys due or to become due with respect to the Collateral (except
that, without the consent of all Secured Parties, the Collateral Agent shall not
accept any Secured Obligations in whole or partial consideration from the
disposition of any Collateral);
(ii)    to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and nonnegotiable
instruments, documents


5
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




and chattel paper taken or received by the Collateral Agent in connection with
this Agreement or any of the Collateral Documents;
(iii)    to commence, file, prosecute, defend, settle, compromise or adjust any
claim, suit, action or proceeding with respect to the Collateral;
(iv)    to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof pursuant to the terms and conditions of this Agreement and the
Collateral Documents; and
(v)    to do, at its option and at the expense and for the account of the
Secured Parties (to the extent the Collateral Agent shall not be reimbursed by
the Borrower) at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.
Nothing in this Agreement, including without limitation in the definition of
“Actionable Default”, shall expand the available rights and remedies of the
Collateral Agent or any of the Secured Parties against the Borrower or any of
the Guarantors, it being acknowledged and agreed by each of the parties hereto
that such rights and remedies shall be available only to the extent provided in
the Bank Credit Agreement, the Note Agreement, the Guaranties, the Collateral
Documents or the other agreements evidencing the Secured Obligations.
8.    The Collateral Account. (a) Upon receipt by the Collateral Agent of a
Notice of Actionable Default, and until such time as the Actionable Default
described therein is cured or waived, the Collateral Agent shall establish and
maintain at its principal office an interest-bearing account that shall be
entitled the “Encore Capital Collateral Account.” All moneys received by the
Collateral Agent with respect to Collateral after receipt of a Notice of
Actionable Default and until such time as the Actionable Default described
therein is cured or waived shall be deposited in the Collateral Account and
thereafter shall be held, applied and/or disbursed by the Collateral Agent in
accordance with Section 9 hereof. In addition, (i) any other payments received,
directly or indirectly, by any Secured Party of or with respect to any of the
Secured Obligations from the Borrower or any Guarantor after the occurrence and
during the continuance of an Actionable Default (including, without limitation,
any amount of any balances held by any Secured Party for the account of the
Borrower or any Guarantor or any other property held or owing by it to or for
the credit or for the account of the Borrower or any Guarantor which has been
set off or appropriated by it and any payments received upon the termination of
any Rate Management Transaction prior to its stated termination date), (ii) any
payment received by any Secured Party with respect to any of the Secured
Obligations in an insolvency or reorganization proceeding or otherwise with
respect to the Borrower or any Guarantor or (iii) any payment from a Guarantor
received by any Secured Party with respect to any Secured Obligations, shall, in
each case, promptly be delivered to the Collateral Agent and thereafter shall be
held, applied and/or disbursed by the Collateral Agent in accordance with
Section 9 hereof, provided that the foregoing clauses (i), (ii) and (iii) shall
not apply to distributions by the Collateral Agent under Section 9 hereof. The
Collateral Account at all times shall be subject to the exclusive dominion and
control of the Collateral Agent. Each of the Borrower and each Guarantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
ratable benefit of the Secured Parties, a security interest in all of its right,
title and interest in and to the Collateral Account and all funds which may from
time to time be on deposit therein to secure the prompt and complete payment and
performance of the Secured Obligations.
(b) Notwithstanding the foregoing, with respect to any collections or payments
received by any Secured Party on or after the occurrence and during the
continuance of an Actionable Default but


6
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




prior to the date of the occurrence of an event described in clauses (a)(iii) or
(b) of the definition of Actionable Default (such event, an “Acceleration”), (1)
such collections and payments shall be delivered to the Collateral Agent
pursuant to the foregoing provisions only to the extent that the principal
amount of the Secured Obligations owed to such Secured Party on the date of such
Acceleration is less than the principal amount of the Secured Obligations owed
to such Secured Party on the date of such Actionable Default, and (2) the amount
of any such collections and payments subject to the foregoing provisions shall
not be so delivered until the date of the occurrence of such Acceleration. For
the purposes of the preceding sentence, any collection or payment received by
the Agent on behalf of the Banks shall be considered to have been received by
the Banks, and applied to pay the Secured Obligations owed to the Banks, to
which such payment or collection relates whether or not distributed by the Agent
to the Banks.
(c) Any re-allocations of any payments or distributions initially made or
received on any Secured Obligations due to payments and transfers among the
Secured Parties and the Collateral Agent under Section 8(b) hereof shall be
deemed to reduce the Secured Obligations of any Secured Party receiving any such
payment or other transfer under Section 8(b) hereof and shall be deemed to
restore and reinstate the Secured Obligations of any Secured Party making any
such payment or other transfer under Section 8(b) hereof, in each case by the
amount of such payment and other transfer; provided that if for any reason such
restoration and reinstatement shall not be binding against the Borrower or any
Guarantor, the Secured Parties agree to take actions as shall have the effect of
placing them in the same relative positions as they would have been if such
restoration and reinstatement had been binding against the Borrower and the
Guarantors.
9.    Application of Moneys. (a) All moneys held by the Collateral Agent in the
Collateral Account shall be distributed by the Collateral Agent on each
Distribution Date as follows:
FIRST: To the Collateral Agent in an amount equal to the Collateral Agent’s
Expenses that are unpaid as of such Distribution Date, and to any Secured Party
that has theretofore advanced or paid any such Collateral Agent’s Expenses in an
amount equal to the amount thereof so advanced or paid by such Secured Party
prior to such Distribution Date;


SECOND: To the Secured Parties pro rata in proportion to the respective amounts
of the Secured Obligations owed to the Secured Parties under the Secured
Creditor Documents as of such Distribution Date; and
THIRD: Any surplus remaining after payment in full in cash of all Collateral
Agent’s Expenses and all of the Secured Obligations shall be paid to the
Borrower, or to whomever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct, provided that if any Secured Party
shall have notified the Collateral Agent in writing that a claim is pending for
which such Secured Party is entitled to the benefits of an indemnification,
reimbursement or similar provision under which amounts are not yet due but with
respect to which the Borrower continues to be contingently liable, and amounts
payable by the Borrower with respect thereto are secured by the Collateral, the
Collateral Agent shall continue to hold the amount specified in such notice in
the Collateral Account until the Borrower’s liability with respect thereto is
discharged or released to the satisfaction of such Secured Party.
Notwithstanding the foregoing, except for any surplus under clause THIRD above,
the Collateral Agent shall not be required (unless directed by the Requisite
Secured Parties) to make a distribution on any Distribution Date if the balance
in the Collateral Account available for distribution on such Distribution Date
is less than


7
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




$10,000. The Collateral Agent shall not be responsible for any Secured Party’s
application (or order of application) of payments received by such Secured Party
from the Collateral Agent hereunder to the Secured Obligations owing to such
Secured Party. For the purpose of determining the amounts to be distributed
pursuant to clause SECOND of subsection (a) above with respect to the undrawn
amounts of the outstanding Letters of Credit, such undrawn amounts shall be
reduced by any amounts held as collateral pursuant to subsection (b) of this
Section 9.
(b) Any distribution pursuant to clause SECOND of subsection (a) above with
respect to the undrawn amount of any outstanding Letter of Credit shall be paid
to the Agent to be held as collateral for the Banks and disposed of as provided
in this subsection (b). On each date on which a payment is made to a beneficiary
pursuant to a draw on a Letter of Credit, the Agent shall distribute to the
Banks from the amounts held pursuant to this subsection (b) for application to
the payment of the reimbursement obligation due to such Banks with respect to
such draw an amount equal to the product of (1) the total amount then held
pursuant to this subsection (b), and (2) a fraction, the numerator of which is
the amount of such draw and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such draw. On
each date on which a reduction in the undrawn amount of any outstanding Letter
of Credit occurs other than on account of a payment made to a beneficiary
pursuant to a draw on such Letter of Credit, the Agent shall distribute to the
Collateral Agent from the amounts held pursuant to this subsection (b) an amount
equal to the product of (1) the total amount then held pursuant to this
subsection (b) and (2) a fraction the numerator of which is the amount of such
reduction and the denominator of which is the aggregate undrawn amount of all
outstanding Letters of Credit immediately prior to such reduction, which amount
shall be distributed by the Collateral Agent as provided in clause SECOND of
subsection (a) above. At such time as no Letters of Credit are outstanding, any
remaining amount held pursuant to this subsection (b), after the distribution
therefrom as provided above, shall be distributed to the Collateral Agent for
application as provided in clause SECOND of subsection (a) above.
(c) The Borrower and each Guarantor, by its acknowledgment hereto, agrees that
in the event any payment is made with respect to any Secured Obligations, as
between the Borrower, each Guarantor and each Secured Party, the Secured
Obligations discharged by such payment shall be the amount or amounts of the
Secured Obligations with respect to which such payment is distributed pursuant
to this Section 9 notwithstanding the payment may have initially been made by
the Borrower or a Guarantor with respect to other Secured Obligations.
10.    Information from Secured Parties. Each of the Secured Parties hereby
agrees, promptly upon request by the Collateral Agent, to provide to the
Collateral Agent in writing such information regarding the Secured Obligations
held by such Secured Party as may be reasonably required by the Collateral Agent
at any time to determine such Secured Party’s Pro Rata Share or to calculate
distributions to such Secured Party from the Collateral Account. Each Secured
Party shall notify the Collateral Agent in writing promptly following the
repayment in full of all Secured Obligations owing to such Secured Party.
11.    Limitation on Collateral Agent’s Duties in Respect of Collateral. Other
than the Collateral Agent’s duties set forth in this Agreement and the
Collateral Documents as to the custody of Collateral and the proceeds thereof
received by the Collateral Agent hereunder and thereunder and all other monies
received by the Collateral Agent pursuant to Section 8 above and the accounting
to the Borrower, the Guarantors, and the Secured Parties therefor, the
Collateral Agent shall have no duty to the Borrower, the Guarantors, or the
Secured Parties with respect to any Collateral in its possession or control or
in the possession or control of its agent or nominee, any income thereon, or the
preservation of rights against prior parties or any other rights pertaining
thereto.


8
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




12.    Secured Party Credit Decision. Each Secured Party acknowledges that it
has, independently and without reliance upon the Collateral Agent or any other
Secured Party and based on the financial information provided by the Borrower
and its Subsidiaries and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the Collateral Documents.
13.     Exculpation. Neither the Collateral Agent nor any of its directors,
officers, affiliates, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify: (i) any statement, warranty or
representation made by the Borrower or any Guarantor in connection with any
Collateral Document or Guaranty; (ii) the performance or observance of any of
the covenants or agreements of the Borrower, or any Guarantor under any
Collateral Document or Guaranty; (iii) the satisfaction or observance of any
condition or covenant specified in any of the Secured Creditor Documents; (iv)
the existence or possible existence of any default under any of the Secured
Creditor Documents or any Actionable Default; (v) the validity, enforceability,
effectiveness or genuineness of any Collateral Document, Guaranty or any other
instrument or writing furnished in connection herewith; (vi) the validity,
perfection or priority of any security interest or lien created under any
Collateral Document; or (vii) the financial condition of the Borrower or any of
its Subsidiaries.
14.    Employment of Agents and Counsel. The Collateral Agent may execute any of
its duties as the Collateral Agent hereunder and under any Collateral Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Secured Parties, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Collateral Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Collateral Agent and the Secured Parties and all matters pertaining
to the Collateral Agent’s duties hereunder and under the Collateral Documents.
15.    Reliance on Documents and Counsel. The Collateral Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Collateral Agent,
which may be employees of the Collateral Agent.
16.    Collateral Agent’s Reimbursement and Indemnification. The Secured Parties
agree to reimburse and indemnify the Collateral Agent ratably in proportion to
their respective Pro Rata Shares as of the date of the occurrence of the event
as to which such reimbursement or indemnification is being made (i) for any
costs or expenses not reimbursed by the Borrower, or any Guarantor, under its
Collateral Documents or Guaranty, as applicable, (ii) for any other expenses
incurred by the Collateral Agent, on behalf of the Secured Parties, in
connection with the preservation or protection of the Collateral or the
validity, perfection or priority of the Collateral Agent’s interest therein or
the enforcement of the Collateral Documents and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in any way relating to
or arising out of the Collateral Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Secured Party shall be liable for any of the foregoing to the extent any
of the foregoing is found by a court of competent jurisdiction by final and
nonappealable judgment to have arisen from the gross negligence or willful
misconduct of the Collateral


9
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




Agent. The agreements in this Section 16 shall survive the repayment of the
Secured Obligations and the termination of the other provisions of this
Agreement.
17.    Rights as a Secured Party. Notwithstanding that SunTrust is acting as the
Collateral Agent hereunder, SunTrust in its individual capacity shall have the
same rights and powers hereunder as any Secured Party and may exercise the same
as though it were not the Collateral Agent, and the term “Secured Party” or
“Secured Parties” shall include SunTrust in its individual capacity.
18.    Successor Collateral Agent. The Collateral Agent may resign at any time
by giving not less than thirty days’ prior written notice thereof to the Secured
Parties, the Borrower and the Guarantors and, only to the extent the Collateral
Agent is an Insolvent Entity, may be removed at any time by the Requisite
Secured Parties. Upon any such resignation or removal, the Requisite Secured
Parties shall have the right to appoint, on behalf of the Secured Parties, a
successor Collateral Agent. If no successor Collateral Agent shall have been so
appointed by the Requisite Secured Parties or if no successor Collateral Agent
shall have accepted its appointment by the Requisite Secured Parties within
thirty days after the retiring Collateral Agent’s giving notice of resignation
or its removal by the Requisite Secured Parties, then the retiring or removed
Collateral Agent may appoint, on behalf of the Secured Parties, a successor
Collateral Agent, so long as such successor Collateral Agent is not a Secured
Party or an affiliate of a Secured Party or an Insolvent Entity. Upon the
acceptance of any appointment as the Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent, and the retiring or removed Collateral Agent shall
be discharged from its duties and obligations hereunder and under the Collateral
Documents. No resignation or removal of the Collateral Agent shall become
effective until a replacement Collateral Agent shall have been selected as
provided herein and shall have assumed in writing the obligations of the
Collateral Agent hereunder and under the Collateral Documents. Any replacement
Collateral Agent shall be a bank or trust company having capital, surplus, and
undivided profits of at least $250,000,000. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Agreement shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent hereunder and under the Collateral Documents. As used herein,
“Insolvent Entity” means any entity that has (i) become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
19.    Release. If the Collateral Agent receives written notice from the Agent
and the Required Holders under the Note Agreement that the lien on any
Collateral granted pursuant to any Collateral Document may be released pursuant
to a transaction permitted by both the terms of the Bank Credit Agreement and
the Note Agreement, the Collateral Agent shall promptly release such Collateral
in accordance with the directions of the Agent and the Required Holders under
the Note Agreement. The Collateral Agent shall not otherwise release or
subordinate any lien on any Collateral except pursuant to Section 7 or Section
20 hereof.
20.    Release and Termination. All of the Collateral shall be released and this
Agreement shall be terminated on the earlier of:
(a)    the date on which (i) the Collateral Agent shall have received from each
of the Secured Parties written notice that all Secured Obligations (other than
contingent indemnity obligations) owing to such Secured Party have been paid in
full and (ii) all Collateral Agent’s Expenses shall have been paid in full; or


10
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




(b)    the date on which (i) the Collateral Agent shall have received written
notice from (1) the Agent and (2) the Noteholders directing the Collateral Agent
to release the Collateral, and (ii) all Collateral Agent’s Expenses shall have
been paid in full.
21.    Amendments and Waivers of Collateral Documents. The Collateral Agent
shall not execute or deliver any amendment or waiver, other than any amendments
or waivers which are of a technical nature, with respect to any Collateral
Document except at the direction or with the consent of the Requisite Secured
Parties.
22.    Notices With Respect to Secured Creditor Documents. Each of the Agent and
each Noteholder agrees to use its best efforts to give to the other (a) copies
of any notice of the occurrence or existence of any default in payment of the
Secured Obligations sent to the Borrower and/or any Subsidiary of the Borrower,
simultaneously with the sending of such notice to the Borrower and/or such
Subsidiary, and (b) notice of any acceleration of the Loans or the Notes,
promptly upon such acceleration, but the failure to give any of the foregoing
notices shall not affect the validity of such notice of default or such
acceleration or create a cause of action against or cause a forfeiture of any
rights of the party failing to give such notice or create any claim or right on
behalf of any third party.
23.    No Other Security. Neither the Agent nor any Secured Party shall take or
receive a security interest in or lien upon any of the property or assets of the
Borrower or any of its Subsidiaries as security for the Secured Obligations
other than pursuant to this Agreement and the Collateral Documents or as
security for any other obligations of the Borrower or any of its Restricted
Subsidiaries other than the Secured Obligations. The existence of a common law
lien and setoff rights on deposit accounts shall not be prohibited by the
provisions of this Section 23 provided that any realization on such lien or
setoff rights and the application of the proceeds thereof shall be subject to
the provisions of this Agreement. Each Secured Party agrees that it will have
recourse to the Collateral only through the Collateral Agent, that it shall have
no independent recourse thereto and that it shall refrain from exercising any
rights or remedies under the Collateral Documents which have or may have arisen
or which may arise as a result of an Event of Default or an acceleration of the
Secured Obligations, except that, upon the direction of the Requisite Secured
Parties, any Secured Party may set off any amount of any balances held by it for
the account of the Borrower or any Guarantor or any other property held or owing
by it to or for the credit or for the account of the Borrower or any Guarantor
provided that the amount set off is delivered to the Collateral Agent for
application pursuant to Section 8 hereof. Without such direction, no Secured
Party shall set off any such amount.
24.    Accounting; Invalidated Payments. (a) The Agent and each Secured Party
agrees to render an accounting to any of the others of the outstanding amounts
of the Secured Obligations, of receipts of payments from the Borrower, any
Subsidiary of the Borrower and any Guarantor and of other items relevant to the
provisions of this Agreement upon the reasonable request from one of the others
as soon as reasonably practicable after such request.
(b) To the extent that any payment received by any Secured Party pursuant to a
distribution under Section 9(a) hereof is subsequently invalidated, declared
fraudulent or preferential, set aside or required to be paid to a trustee,
receiver, or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then each other Secured Party that received a
payment pursuant to such distribution shall purchase from the Secured Party
whose payment was invalidated (the “Affected Secured Party”), at such time as
the Affected Secured Party is required to return or repay such payment, an
undivided participation interest in the Affected Secured Parties’ Secured
Obligations in an amount such that after such purchase the amount of such
distribution (after deduction of the invalidated payment) shall have been shared
ratably among the Secured Parties as contemplated by Section 9(a) hereof.


11
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




25.    Continuing Agreement; No Novation. This Agreement shall in all respects
be a continuing, absolute, unconditional and irrevocable agreement, and shall
remain in full force and effect until terminated in accordance with Section 20
hereof. Without limiting the generality of the foregoing, this Agreement shall
survive the commencement of any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar proceeding involving the Borrower, a Subsidiary of the Borrower or a
Guarantor. The Collateral Agent and each Secured Party agrees that this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Secured
Obligations pursuant to any distribution hereunder is rescinded or must
otherwise be restored by the Collateral Agent or any Secured Party, upon the
insolvency, bankruptcy or reorganization of the Borrower, a Subsidiary of the
Borrower or a Guarantor or otherwise, as though such payment had not been made.
This Agreement amends and restates in its entirety the Prior Agreement as of the
date hereof and shall not constitute a novation of the Prior Agreement (it being
acknowledged and agreed that all representations and warranties made under the
Prior Agreement shall continue to be effective as of the date when made, and all
obligations of any party to the Prior Agreement shall be enforceable against
such party for periods until the effectiveness of this Agreement).
26.    Representations and Warranties. Each of the parties hereto severally
represents and warrants to the other parties hereto that it has full corporate
or similar power, and has taken all action necessary, to execute and deliver
this Agreement and to fulfill its obligations hereunder, and that no
governmental or other authorizations are required in connection herewith, and
that this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, regulatory and similar laws of general
application and by general principles of equity.
27.    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the Collateral Agent, the Secured Parties and
each of their respective successors, transferees and assigns. Without limiting
the generality of the foregoing sentence, if any Secured Party assigns or
otherwise transfers (in whole or in part) to any other person or entity the
Secured Obligations to such Secured Party under the Bank Credit Agreement or the
Note Agreement, such other person or entity shall thereupon become vested with
all rights and benefits, and become subject to all the obligations, in respect
thereof granted to or imposed upon such Secured Party under this Agreement.
28.    No Reliance by Borrower. None of the Borrower, any Subsidiary of the
Borrower, or any Guarantor shall have any rights under this Agreement or be
entitled, in any manner whatsoever, to rely upon or enforce, or to raise as a
defense, the provisions of this Agreement or the failure of the Collateral
Agent, the Agent or any Secured Party to comply with such provisions.
29.    Other Proceedings. Nothing contained herein shall limit or restrict the
independent right of any Secured Party to initiate an action or actions in any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar proceeding in its individual
capacity and to appear or to be heard on any matter before the bankruptcy or
other applicable court in any such proceeding, including, without limitation,
with respect to any questions concerning the post-petition usage of collateral
and post-petition financing arrangement; provided that neither the Collateral
Agent nor any Secured Party shall contest the validity or enforceability of or
seek to avoid, have declared fraudulent or have set aside any of the Secured
Obligations.
30.    Amendments and Waivers. No amendment to or waiver of any provision of
this Agreement, nor consent to any departure by any Secured Party, the Agent or
the Collateral Agent herefrom, shall in any event be effective unless the same
shall be in writing and signed by the “Required Holders” (as


12
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




defined in and under the Note Agreement), the Agent (on behalf of the Banks),
and the Collateral Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. In
addition to the foregoing, Sections 8 and 9 hereof and this Section 30 shall not
be amended or waived directly or indirectly without the consent of the
Collateral Agent and all Secured Parties. No consent of the Borrower or a
Guarantor shall be required for any such amendment, waiver or departure to
provisions of this Agreement unless such amendment, waiver or departure relates
to a provision of this Agreement expressly binding upon the Borrower or such
Guarantor.
31.    Notices. All notices and other communications provided to any party under
this Agreement shall be in writing or by facsimile or by email and addressed,
delivered or transmitted to such party at its address or facsimile number or
email address set forth (a) in the case of the Agent, the Collateral Agent and
each of the Banks, on Annex I hereto, (b) in the case of the Noteholders listed
on Annex II hereto, on Annex II hereto, (c) in the case of the Borrower or any
Guarantor, on Annex III hereto, or (d) in any case, at such other address or
facsimile number as may be designated by such party in a notice (which complies
with the other requirements of this Section 31) to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by prepaid courier service, shall be deemed given when
received; and notice, if transmitted by facsimile or email, shall be deemed
given when transmitted if actually received, and the burden or proving receipt
shall be on the transmitting party.
32.    No Waiver. No failure or delay on the part of any Secured Party, the
Agent or the Collateral Agent in exercising any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
33.    Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
34.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
35.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PROVISIONS WHICH WOULD PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
36.    Counterparts. This Agreement may be separately executed and delivered in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to constitute one and
the same Agreement. Telefacsimile or email (PDF) transmission of the signature
of any party hereto shall be effective as an original signature.


13
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




37.    Headings. Section headings used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
38.    Conflicting Provisions. In the event of any conflict between any
provision of this Agreement and any other provision of the Secured Creditor
Documents, the Collateral Documents or any Guaranties, such provision contained
in this Agreement shall govern.
[Signature Pages Follow]




14
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.


SUNTRUST BANK, as Agent for itself and on behalf of the Banks


By: /s/ Paula Mueller                    
Name: Paula Mueller
Title: Director
    


Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------





THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Noteholder


By: /s/ Brad Wiginton                
Vice President






PRUCO LIFE INSURANCE COMPANY, as a Noteholder


By: /s/ Brad Wiginton                
Assistant Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Noteholder


By: PGIM, Inc., as investment manager


By: /s/ Brad Wiginton                
Vice President






PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION, as a Noteholder


By: PGIM, Inc., as investment manager


By: /s/ Brad Wiginton                
Vice President






PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST, as a Noteholder


By: Prudential Arizona Reinsurance Universal Company, as Grantor


By: PGIM, Inc., investment manager


By: /s/ Brad Wiginton                
Vice President




Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




PICA HARTFORD LIFE & ANNUITY COMFORT TRUST, as a Noteholder


By: The Prudential Insurance Company of America, as Grantor


By: /s/ Brad Wiginton                
Vice President






PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY, as a Noteholder


By: PGIM, Inc., investment manager


By: /s/ Brad Wiginton                
Vice President






PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a Noteholder


By: PGIM, Inc., investment manager


By: /s/ Brad Wiginton                
Vice President


Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------






GUGGENHEIM FUNDS TRUST – GUGGENHEIM MACRO OPPORTUNITIES FUND, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Investment Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






MIDLAND NATIONAL LIFE INSURANCE COMPANY, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as investment manager


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






GUGGENHEIM PARTNERS OPPORTUNISTIC INVESTMENT GRADE SECURITIES MASTER FUND, LTD.,
as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Investment Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as investment manager


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director




Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




SOUTH CAROLINA RETIREMENT SYSTEMS GROUP TRUST, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Manager


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






GUGGENHEIM STRATEGIC OPPORTUNITIES FUND, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






SEI INSTITUTIONAL MANAGED TRUST – MULTI-ASSET INCOME FUND, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






WILSHIRE INSTITUTIONAL MASTER FUND SPC - GUGGENHEIM ALPHA SEGREGATED PORTFOLIO,
as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director


HORACE MANN LIFE INSURANCE COMPANY, as a Noteholder


Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------






By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






WILTON REASSURANCE COMPANY, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director






GUARANTY INCOME LIFE INSURANCE COMPANY, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Manager


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director
  






WILTON REASSURANCE LIFE COMPANY OF NEW YORK, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director




TEXAS LIFE INSURANCE COMPANY, as a Noteholder




Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director
  






21st CENTURY FOX AMERICA, INC. MASTER TRUST, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director
  






INTEL CORPORATION RETIREMENT PLANS MASTER TRUST, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director
  






VERGER CAPITAL FUND LLC, as a Noteholder


By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor


By: /s/ Anne B. Walsh                
Name: Anne B. Walsh
Title: Senior Managing Director


ALLSTATE LIFE INSURANCE COMPANY, as a Noteholder


By: /s/ David Puckett                


Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




Name: David Puckett


By: /s/ Jerry D Zinkula                
Name: Jerry D. Zinkula
Authorized Signatories






ALLSTATE INSURANCE COMPANY, as a Noteholder


By: /s/ David Puckett                
Name: David Puckett


By: /s/ Jerry D Zinkula                
Name: Jerry D. Zinkula
Authorized Signatories






Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------






ATHENE ANNUITY & LIFE ASSURANCE COMPANY, as a Noteholder


By: Athene Asset Management, L.P., its investment adviser


By: AAM GP Ltd., its general partner


By: /s/ Roger D. Fors                
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income




ATHENE ANNUITY AND LIFE COMPANY, as a Noteholder


By: Athene Asset Management, L.P., its investment adviser


By: AAM GP Ltd., its general partner


By: /s/ Roger D. Fors                
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income








Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------






MINNESOTA LIFE INSURANCE COMPANY


SECURIAN LIFE INSURANCE COMPANY


AMERICAN REPUBLIC INSURANCE COMPANY


as Noteholders


By: Advantus Capital Management, Inc.


By: /s/ Lowell Bolken                
Name: Lowell Bolken
Title:     Vice President










Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------





SUNTRUST BANK, as Collateral Agent


By: /s/ Paula Mueller                
Name:    Paula Mueller
Title:    Director






Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------







The provisions of the last two sentences of Section 8(a) hereof and all of
Section 8(c), Section 9(c), Section 25, Section 28 and Section 30 hereof agreed
to, by:
ENCORE CAPITAL GROUP, INC.




By: /s/ Jonathan Clark      
Name: Jonathan Clark
Title: Chief Financial Officer


MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.




By: /s/ Jonathan Clark      
Name: Jonathan Clark
Title: Treasurer


MIDLAND INDIA LLC
By: /s/ Ashish Masih      
Name: Ashish Masih
Title: President






ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
LEGAL RECOVERY SOLUTIONS, LLC




By: /s/ Darin Herring      
Name: Darin Herring
Title: Vice President, Operations


ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC




By: /s/ Greg Call      
Name: Greg Call
Title: Secretary











Signature Page to
Second Amended and Restated Intercreditor Agreement
SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------





ANNEX I


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Agent, the Banks and/or the Collateral Agent shall be delivered
to the following:


SunTrust Bank
3333 Peachtree Road
Atlanta, Georgia 30326
Attention: Peter Wesemeier
Facsimile No.: 404-439-7390


With a copy to:


SunTrust Bank
Agency Services
303 Peachtree Street, 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile No.: 404-495-2170




SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------




ANNEX II


NOTEHOLDERS: The entities listed in this Annex II constitute the “Noteholders”:


The Prudential Insurance Company Of America
Pruco Life Insurance Company
Prudential Retirement Insurance And Annuity Company
Prudential Annuities Life Assurance Corporation
PAR U Hartford Life & Annuity Comfort Trust
PICA Hartford Life & Annuity Comfort Trust
Prudential Arizona Reinsurance Term Company
Prudential Legacy Insurance Company of New Jersey


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Noteholder listed immediately above shall be delivered to the
following:


c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, CA 90067
Attention: Managing Director
Telefacsimile: (310) 295-5019
Guggenheim Funds Trust – Guggenheim Macro Opportunities Fund
Midland National Life Insurance Company
Guggenheim Partners Opportunistic Investment Grade Securities Master Fund, Ltd.
North American Company for Life and Health Insurance
South Carolina Retirement Systems Group Trust
Guggenheim Strategic Opportunities Fund
SEI Institutional Managed Trust – Multi-Asset Income Fund
Wilshire Institutional Master Fund SPC – Guggenheim Alpha Segregated Portfolio
Horace Mann Life Insurance Company
Wilton Reassurance Company
Guaranty Income Life Insurance Company
Wilton Reassurance Life Company of New York
Texas Life Insurance Company
21st Century Fox America, Inc. Master Trust
Intel Corporation Retirement Plans Master Trust
Verger Capital Fund LLC


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Noteholder listed immediately above shall be delivered to the
following:


GIPrivatePlacements@guggenheimpartners.com


SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------






Allstate Life Insurance Company
Allstate Insurance Company


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Noteholder listed immediately above shall be delivered to the
following:


c/o Allstate Investments LLC
Private Placements Department
3075 Sanders Road, STE G5
Northbrook, IL 60062-7127
PrivateCompliance@allstate.com




Athene Annuity & Life Assurance Company
Athene Annuity and Life Company


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Noteholder listed immediately above shall be delivered to the
following:


PREFERRED REMITTANCE: privateplacements@athenelp.com


c/o Athene Asset Management L.P.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266




Minnesota Life Insurance Company
Securian Life Insurance Company
American Republic Insurance Company


NOTICE INFORMATION: All notices or other information required to be delivered
hereunder to any Noteholder listed immediately above shall be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice or other information shall
be sent to the following address:


c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota 55101








SAN_FRANCISCO/#46444.4

--------------------------------------------------------------------------------







ANNEX III


GUARANTORS: The following are “Guarantors” on the date hereof:


Asset Acceptance, LLC
Asset Acceptance Capital Corp.
Asset Acceptance Recovery Services, LLC
Asset Acceptance Solutions Group, LLC
Atlantic Credit & Finance, Inc.
Atlantic Credit & Finance Special Finance Unit, LLC
Atlantic Credit & Finance Special Finance Unit III, LLC
Legal Recovery Solutions, LLC
Midland Credit Management, Inc.
Midland Funding LLC
Midland Funding NCC-2 Corporation
Midland International LLC
Midland Portfolio Services, Inc.
MRC Receivables Corporation
Midland India LLC


NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Borrower and/or any Guarantor shall be delivered to the
following:


Encore Capital Group, Inc.
3111 Camino Del Rio North, Suite 103
San Diego, California 92108
Attention: General Counsel
Telephone: (858) 309-3978
FAX: (858) 309-6998
Email: Gregory.Call@MCMCG.com






SAN_FRANCISCO/#46444.4